Exhibit 10.12
September 8, 2010
The Greenbrier Companies, Inc.
One Centerpointe Drive, Suite 200
Lake Oswego, OR 97035

Re:   Sixth Amendment to Amended and Restated Credit Agreement, dated as of
November 7, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among The Greenbrier Companies,
Inc., an Oregon corporation (the “Company”), the Subsidiary Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as U.S. Administrative Agent.

Ladies and Gentlemen:
The parties hereto agree that:
     (i) Section 7.01(f) of the Credit Agreement is hereby amended to read as
follows:
     (f) (i) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (ii) security interests on rail cars (the
“transferred rail cars”) that are transferred to the Company and its
Subsidiaries by customers as consideration for the future delivery by the
Company and its Subsidiaries to such customer of (1) existing rail car assets,
(2) to-be-refurbished rail car assets or (2) to-be-constructed rail car assets
so long as in either case (x) no Default exists or would result from the
creation of such security interests, (y) such security interests (A) secure only
the performance obligations of the Company and its Subsidiaries to deliver such
rail car assets upon completion of construction, (B) extend to no property of
the Company and its Subsidiaries other than the transferred rail cars, (C) are
released upon completion of performance by the Company and its Subsidiaries and
(z) the transferred rail cars shall not be included in the U.S. Borrowing Base
while they are subject to such security interests.
     (ii) Section 9.10(b) of the Credit Agreement is hereby amended to read as
follows:
     (b) to subordinate any Lien on any property granted to or held by such
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (ii) of Section 7.01(f) or Section 7.01(i);
This letter agreement is a Loan Document. All references in the Credit Agreement
and the other Loan Documents to the “Credit Agreement” shall be deemed to refer
to the Credit Agreement as amended hereby.
Except as modified hereby, all of the terms and provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect.
This letter agreement shall become effective upon (i) the execution hereof by
the Loan Parties, the Required Lenders and the Administrative Agent and (ii) the
Administrative Agent’s receipt of an amendment fee on behalf of each Lender
executing this letter agreement in an amount equal to 0.05% of such Lender’s
Commitment.

 



--------------------------------------------------------------------------------



 



This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of executed counterparts of this Agreement by
telecopy or pdf shall be effective as an original.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



This letter agreement shall be governed by and construed in accordance with the
laws of the State of Oregon.

            Sincerely,

BANK OF AMERICA, N.A., as U.S. Administrative Agent
      By   /s/ Tiffany Shin       Name:   Tiffany Shin      Title:   Assistant
Vice President   

THE GREENBRIER COMPANIES, INC.
SIXTH AMENDMENT

 



--------------------------------------------------------------------------------



 



         

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

              BORROWER:   THE GREENBRIER COMPANIES, INC.,     an Oregon
corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
            SUBSIDIARY   GUNDERSON LLC, GUARANTORS:   an Oregon limited
liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President           GREENBRIER LEASING COMPANY LLC,  
  an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                GREENBRIER RAILCAR, LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                AUTOSTACK COMPANY, LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GUNDERSON RAIL SERVICES LLC,     an Oregon limited liability
company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    

THE GREENBRIER COMPANIES, INC.
SIXTH AMENDMENT

 



--------------------------------------------------------------------------------



 



                  GUNDERSON MARINE LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GREENBRIER-CONCARRIL, LLC,     a Delaware limited liability
company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GREENBRIER LEASING LIMITED PARTNER, LLC,     a Delaware limited
liability company     By: Greenbrier Leasing Company LLC, Sole Member
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                GREENBRIER MANAGEMENT SERVICES, LLC,     a Delaware limited
liability company     By: Greenbrier Leasing Company LLC, Sole Member
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    
 
                BRANDON RAILROAD LLC,     an Oregon limited liability company
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                MERIDIAN RAIL HOLDINGS CORP.,     an Oregon corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                MERIDIAN RAIL ACQUISITION CORP.,     an Oregon corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
           

THE GREENBRIER COMPANIES, INC.
SIXTH AMENDMENT

 



--------------------------------------------------------------------------------



 



                  MERIDIAN RAIL MEXICO CITY CORP.,     an Oregon corporation
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Vice President    
 
                GUNDERSON SPECIALTY PRODUCTS, LLC,     a Delaware limited
liability company     By: Gunderson LLC, Sole Member
 
           
 
  By:
Name   /s/ Mark J. Rittenbaum
 
Mark J. Rittenbaum    
 
  Title:   Executive Vice President    

THE GREENBRIER COMPANIES, INC.
SIXTH AMENDMENT

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

              LENDERS:   BANK OF AMERICA, N.A.,     as a U.S. Lender and as U.S.
L/C Issuer and U.S. Swing     Line Lender
 
           
 
  By
Name:   /s/ Chris Swindell
 
 Chris Swindell    
 
  Title:   SVP    
 
                UNION BANK OF CALIFORNIA, N.A.,     U.S. Lender
 
           
 
  By
Name:   /s/ Stephen Sloan
 
 Stephen Sloan    
 
  Title:   Vice President    
 
                U.S. BANK NATIONAL ASSOCIATION,     U.S. Lender
 
           
 
  By
Name:   /s/ Richard J. Ameny Jr.
 
 Richard J. Ameny, Jr.    
 
  Title:   Vice President    
 
                KEYBANK NATIONAL ASSOCIATION,     U.S. Lender
 
           
 
  By  
 
     
 
  Name:  
 
     
 
  Title:  
 
     
 
     
 
          BRANCH BANKING & TRUST COMPANY,     U.S. Lender
 
           
 
  By
Name:   /s/ Robert M. Searson
 
 Robert M. Searson    
 
  Title:   Sr. Vice President    

                      CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, U.S. Lender    
 
               
 
  By   /s/ Brian Bolotin   /s/ Charles Moran                  
 
  Name:   Brian Bolotin        Charles Moran    
 
  Title:   Managing Director        Director    

THE GREENBRIER COMPANIES, INC.
SIXTH AMENDMENT

 



--------------------------------------------------------------------------------



 



                  CRÉDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH,     U.S.
Lender
 
           
 
  By        
 
  Name:  
 
     
 
  Title:  
 
     
 
     
 
     
 
                COMERICA BANK,     U.S. Lender
 
           
 
  By:
Name:   /s/ Fatima Arshad
 
 Fatima Arshad    
 
  Title:   Vice President    
 
                SOVEREIGN BANK,     U.S. Lender
 
           
 
  By:        
 
  Name:  
 
     
 
  Title:  
 
     
 
     
 
     
 
                DVB BANK SE (formerly known as DVB Bank AG),     U.S. Lender
 
           
 
  By:
Name:   /s/ M. Neuland
 
 M. Neuland    
 
  Title:   SVP    
 
           
 
  By:
Name:   /s/ Eberhart
 
 Eberhart    
 
  Title:   VP    
 
                BANK OF THE WEST,     U.S. Lender
 
           
 
  By:
Name:   /s/ Brett German
 
Brett German    
 
  Title:   Vice President    

THE GREENBRIER COMPANIES, INC.
SIXTH AMENDMENT

 